368 F.2d 325
66-2 USTC  P 9713
Helen FONG, also known as Helen Poy, also known as Fong HongMay, Appellant,v.UNITED STATES of America, Appellee.
No. 20619.
United States Court of Appeals Ninth Circuit.
Oct. 21, 1966.

John F. Wells, of Stark & Champlin, Oakland, Cal., for appellant.
Cecil F. Poole, U.S. Atty., John H. Youngquist, Asst. U.S. Atty., San Francisco, Cal., Mitchell Rogovia, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Edward Heilbronner, Attys., Dept. of Justice, Weshington, D.C., for appellee.
Before BARNES and DUNIWAY, Circuit Judges, and MATHES, Senior District judge.
PER CURIAM:


1
The taxpayer appeals from a judgment of the District Court denying her recovery of interest which she had paid upon interest accrued prior to a jeopardy assessment under the Internal Revenue Code of 1939, from the date of notice and demand following the jeopardy assessment until the date of notice and demand following final decision of the Tax Court upon appellant's petition for redetermination of the tax.


2
The case at bar is substantially identical to Ginsburg v. United States, 1 Cir., 278 F.2d 470, rehearing denied, 278 F.2d 473 (1st Cir.), cert. denied, 364 U.S. 878, 81 S.Ct. 166, 5 L.Ed.2d 101 (1960), which held adversely to the taxpayer's contentions here.  Appellant urges us to reject the rationale of Ginsburg but, all circumstances considered, we find no compelling reason for doing so.


3
The judgment of the District Court is affirmed.